       Case 2:20-cv-00928-EEF-JVM Document 166 Filed 10/15/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


TERRI LEWIS STEVENS AND JENNIFER                          *                   CIVIL ACTION
AND CRAIG RIVERA                                          *
                                                          *
VERSUS                                                    *                   NO. 20-928
                                                          *
THE ST. TAMMANY PARISH GOVERNMENT                         *                   SECTION “L” (1)
                                                          *

                                    ORDER AND REASONS

        Before the Court is Plaintiffs’ Motion to Amend and/or Reconsider Judgment, R. Doc. 143,

regarding this Court’s July 23, 2020 Order and Reasons and subsequent Judgment dismissing the

present lawsuit with prejudice. R. Docs. 138; 143. Defendant St. Tammany Parish Government

filed a response in opposition on September 8, 2020, R. Doc. 162. Plaintiffs filed a reply on

September 16, 2020, R. Doc. 165. Having considered the pertinent pleadings and all parties’

arguments, the Court now rules as follows.

  I.    BACKGROUND

        Plaintiffs Terri Lewis Stevens, Craig Rivera, and Jennifer Rivera (collectively, “Plaintiffs”)

brought suit against Defendants St. Tammany Parish Government (“STPG”) and the Louisiana

Department of Environmental Quality (“LDEQ”) for past and ongoing violations of the Clean

Water Act (“CWA”), 33 U.S.C. § 1251 et seq., and the Louisiana Pollution Discharge Elimination

System Permit No. LAR04000, as well as for a failure to enforce the permit, the CWA, and

applicable laws of the state of Louisiana. R. Doc. 1 at 1. Specifically, Plaintiffs alleged that the

“sanitary sewer overflows . . . and other pollutants are conveyed by STPG drainage ditches to a

catch basin” flows to the Stevens’ property, then the Rivera’s property, and then into various

“waters of the United States,” and that this increases the storm and sewage burden on Plaintiffs’



                                                  1
      Case 2:20-cv-00928-EEF-JVM Document 166 Filed 10/15/20 Page 2 of 6




properties. R. Doc. 1 at 2. Plaintiffs also alleged that LDEQ “has not met its obligations and has

not prevented the STPG from discharging sewage, stormwater, and other pollutants into the water

of the United States through [P]laintiffs’ private properties.” R. Doc. 1 at 3.

       Before filing this lawsuit, Plaintiffs were litigating a case in the 22nd Judicial District Court

for the Parish of St. Tammany involving the same Defendant STPG and the same claims. Stevens

v. St. Tammany Parish Government, No. 2015-10649, Division “H” (Hon. Alan A. Zaunbrecher),

22nd Judicial District Court for the Parish of St. Tammany. After five years of protracted litigation,

the state court issued a Final Judgment in favor of STPG on August 17, 2018. See id. After

appealing this judgment to the First Circuit Court of Appeal for Louisiana, Plaintiffs filed the

present suit before this Court. R. Doc. 1-8 at 1, 58; R. Doc. 65-1 at 2.

       The procedural history in this case is set forth in an unusually large number of documents

since Plaintiffs filed their first Complaint on March 17, 2020. R. Doc. 1. Plaintiffs sought

injunctive relief, actual and punitive damages, enforcement measures, and other remedies against

STPG and LDEQ. R. Docs. 1 at 2; 87-1 at 19-20. On May 12, 2020, following months of

contentious motions practice, STPG filed a Rule 12(b)(6) Motion to Dismiss Plaintiffs’ Complaint

and Amended Complaint. R. Doc. 65. Additionally, LDEQ filed a Motion to Dismiss for Lack of

Jurisdiction, R. Doc. 66. Three days before oral argument was set for these motions, LDEQ was

dismissed from the lawsuit by Plaintiffs without prejudice. R. Doc. 108. On June 23, 2020, the

Court held oral argument on the remaining STPG Motion to Dismiss. R. Doc. 111. On July 23,

2020, the Court granted STPG’s motion to dismiss the case on the grounds of res judicata and

failure to state a claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure. R. Doc. 138.

That same day, the Court entered a Judgment which dismissed this lawsuit with prejudice and

costs. R. Doc. 140.



                                                  2
       Case 2:20-cv-00928-EEF-JVM Document 166 Filed 10/15/20 Page 3 of 6




        Plaintiffs filed the instant Motion to Amend and/or Reconsider Judgment and to Stay These

Proceedings on August 19, 2020, requesting that the Court alter or amend its judgment pursuant

to Rule 59(e) of the Federal Rules of Civil Procedure or stay the case until the state court appeal

has been resolved. R. Doc. 143. Plaintiffs also moved to amend their complaint a third time, which

Magistrate Judge Van Meerveld denied as premature. R. Doc. 156. The present motion and the

applicable law are analyzed below.

 II.    PENDING MOTION

        Plaintiffs filed the present motion on August 19, 2020, requesting that the Court amend its

July 23, 2020 Judgment or, in the alternative, stay the present lawsuit as “premature.” R. Doc. 143.

Plaintiffs contend they are entitled to relief for the following reasons: (1) Plaintiffs’ appeal of the

22nd Judicial District Court for the Parish of St. Tammany’s August 17, 2018 Final Judgment is

still pending before the First Circuit; (2) the Court utilized the incorrect legal standard in its Rule

12(b)(6) analysis; and (3) Plaintiffs should be afforded the opportunity to file a third amended

complaint to cure defects in their past complaints. R. Doc. 143 at 1-3. STPG filed an opposition

on September 8, 2020, arguing that that (1) the doctrine of res judicata bars Plaintiffs’ non-Clean

Water Act claims, and also likely their Clean Water Act claims; (2) the Court used the correct legal

standard in its Rule 12(b)(6) analysis; and (3) Plaintiffs do not have a right to file a third amended

complaint to cure defects in their former pleadings. R. Doc. 162. Plaintiffs filed a reply on

September 14, 2020. R. Doc. 165.

III.    LAW AND ANALYSIS

        To prevail on a Rule 59(e) motion to alter or amend a judgment, courts in this district have

held that the moving party must prove one of the following: “(1) the motion is necessary to correct

a manifest error of fact or law; (2) the movant presents newly discovered or previously unavailable



                                                  3
      Case 2:20-cv-00928-EEF-JVM Document 166 Filed 10/15/20 Page 4 of 6




evidence, (3) the motion is necessary in order to prevent manifest injustice; or (4) the motion is

necessary is justified by an intervening change in the controlling law.” Flynn v. Terrebonne Parish

Sch. Bd., 348 F. Supp. 2d 769, 771 (E.D. La. 2004). According to the parties, the only scenario

currently at issue is whether the Court’s Order and Reasons dismissing this lawsuit contained a

manifest error of fact or law. R. Docs. 143; 162.

       A “[c]ourt’s reconsideration of a prior order is an extraordinary remedy which should be

used only sparingly,” and the Fifth Circuit favors denial of Rule 59(e) motions to amend or alter.

Id.; see also Southern Constructors Group, Inc. v. Dynalectric Co., 2 F.3d 606, 610-11 (5th Cir.

1993). Accordingly, a Rule 59(e) motion "is not the proper vehicle for rehashing evidence, legal

theories, or arguments that could have been offered or raised before the entry of judgment."

Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004) (citing Simon v. United States, 891

F.2d 1154, 1159 (5th Cir. 1990)). Rather, Rule 59(e) serves the narrow purpose of correcting

manifest errors of law or fact, as alleged here, or presenting newly discovered evidence. Lavespere

v. Niagra Mach. & Tool Works, Inc., 910 F.2d 167, 174 (5th Cir. 1990); Templet, 367 F.3d at 479

(quoting Waltman v. Int'l Paper Co., 875 F.2d 468, 473 (5th Cir. 1989)). “‘Manifest error’ is one

that ‘is plain and indisputable, and that amounts to a complete disregard of the controlling law.’”

Guy v. Crown Equip. Corp., 394 F.3d 320, 325 (5th Cir. 2004) (quoting Venegas–Hernandez v.

Sonolux Records, 370 F.3d 183, 195 (1st Cir. 2004)).

       In its July 23, 2020 Order and Reasons, the Court stated “the judgment rendered in favor

of STPG by the trial court was final, as evidenced by the Final Judgment entered on August

17, 2018, for which the First Circuit Court of Appeals for Louisiana denied Plaintiffs’ request for

relief on application for supervisory writ.” R. Doc. 138. Emphasis added. Plaintiffs and Defendants

are correct in pointing out that the supervisory writ denial pertains only to Plaintiffs’ nullity action



                                                   4
      Case 2:20-cv-00928-EEF-JVM Document 166 Filed 10/15/20 Page 5 of 6




associated with the state court’s August 17, 2018 Final Judgment. R. Docs. 162 at 9; 143 at 1-2. It

is also true that Plaintiffs’ appeal of the Final Judgment is still pending in the First Circuit, and

oral argument took place on September 21, 2020. However, this minor factual error is

inconsequential because the Court’s analysis did not rest upon the existence or the outcome of the

First Circuit appeal.

       In the present case, all elements of Louisiana’s res judicata statute are still satisfied, namely

(1) the judgment in the prior action is valid and (2) the judgment is final. La. R.S. § 13:4231 (1991).

In Louisiana, “a valid judgment is one rendered by a court with jurisdiction over both the subject

matter and the parties after proper notice has been given.” Matherne v. TWH Holdings, LLC.,

42012-1878 (La. App. 1 Cir. 12/6/13), 136 So. 3d 854, 860 (La. App. 1st Cir. 2013). Moreover,

“[a] final judgment is one rendered by a court with jurisdiction over both the subject matter and

the parties after proper notice has been given.” Id. at 361. According to the statute’s comments,

“the preclusive effect of a judgment attaches once a final judgment has been signed by the trial

court and would bar any action filed thereafter unless the judgment is reversed on appeal.” La.

R.S. § 13:4231 at Comment (d). Emphasis added. See also 1 La. Civ. L. Treatise, Civil Procedure

§ 6:5 (2d ed.) (stating “when the trial court renders a judgment that determines the merits of the

case, the exception of res judicata, rather than the exception of lis pendens, would be appropriate

in a subsequent suit between the same parties on a cause of action arising out of the same

transaction or occurrence, even while the judgment is on appeal”). Emphasis added.

       Here, there is no dispute that the 22nd Judicial District Court for the Parish of St. Tammany

had jurisdiction over the underlying state court litigation and that it rendered a Final Judgment

disposing of the merits of the case on August 17, 2018. It is inconsequential that an appeal of this

Final Judgment is pending before the First Circuit. The preclusive effect of the Final Judgment



                                                  5
      Case 2:20-cv-00928-EEF-JVM Document 166 Filed 10/15/20 Page 6 of 6




would only be in question if the First Circuit reversed the state court on appeal, which has not

happened. Therefore, Plaintiffs’ manifest error argument under Rule 59(e) has no merit, and all of

Plaintiffs’ non-Clean Water Act claims are definitively barred by the state court’s Final Judgment.

If Plaintiffs’ Clean Water Act claims are not also barred by res judicata, they are still dismissed

under Rule 12(b)(6) for failure to state a claim. R. Doc. 138 at 16-18. The Court will not revisit

Plaintiffs’ allegation that the Court used the wrong standard in in its Rule 12(b)(6) analysis, as this

argument lacks merit. Furthermore, the Court will not entertain Plaintiffs’ request to amend their

complaint a third time, as it is completely inappropriate to do so at this stage of litigation.

IV.    CONCLUSION

       For the reasons stated above,

       IT IS ORDERED that Defendants’ Motion to Amend and/or Reconsider Judgment, R.

Doc. 143, is DENIED.



       New Orleans, Louisiana, this 15th day of October 2020.



                                                             ELDON E. FALLON
                                                             U.S. DISTRICT COURT JUDGE




                                                  6
